Quillian, Presiding Judge.
On certiorari the Supreme Court affirmed our judgment in United States of America v. Waterford No. 2 Office Center, 154 Ga. App. 9 (267 SE2d 264), but vacated our opinion. Therefore, in conformity with the decision of the Supreme Court, United States of America v. Waterford No. 2 Office Center, 246 Ga. 475 (1980), our opinion is vacated and that of the Supreme Court substituted therefor and judgment entered affirming that of the trial court.

Judgment affirmed.


Shulman and Carley, JJ., concur.